Citation Nr: 0708213	
Decision Date: 03/19/07    Archive Date: 04/09/07

DOCKET NO.  06-21 591	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an increased evaluation for hypertensive 
vascular disease, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. McBrine, Counsel



INTRODUCTION

The veteran served on active duty from June 1946 to October 
1947, October 1948 to July 1952, and August 1954 to October 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2005 decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana, that denied the veteran's claim of entitlement to 
an increased rating for his service connected hypertensive 
vascular disease.  This issue was remanded for further 
development in November 2006.  That development having been 
completed, this claim now returns before the Board.


FINDINGS OF FACT

The veteran's hypertension has not been shown to be 
productive of diastolic pressure predominantly 110 or more, 
or; systolic pressure predominantly 200 or more. 

CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent 
for hypertension are not met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. § 4.104, Diagnostic Code 7101 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2006), provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.

In the present case, the veteran was provided with the notice 
required by the VCAA by a letter dated in January 2005 and 
May 2006 statement of the case.  The originating agency 
essentially asked the veteran to submit any pertinent 
evidence in his possession, and specifically informed him of 
the evidence required to substantiate his claims, the 
information required from him to enable VA to obtain evidence 
on his behalf, the assistance that VA would provide to obtain 
evidence on his behalf, and that he should submit such 
evidence or provide VA with the information necessary for VA 
to obtain such evidence on his behalf.  VA subsequently 
readjudicated the claim based on all the evidence in November 
2006, without taint from prior adjudications.  Thus, the 
veteran was not precluded from participating effectively in 
the processing of his claim and the timing of the notice did 
not affect the essential fairness of the decision.  See 
Mayfield v. Nicholson, 20 Vet. App. 537 (2006).  Therefore, 
the Board finds that he was provided with the notice required 
by the VCAA.

Moreover, all available evidence pertaining to the veteran's 
claim has been obtained.  The record before the Board 
contains service medical records and post-service medical 
records, which will be addressed as pertinent, particularly, 
the veteran's VA outpatient treatment records, private 
treatment records, and report of VA examination.  In 
addition, neither the veteran nor his representative has 
identified any additional pertinent evidence that could be 
obtained to substantiate the claim.  The Board is also 
unaware of any such evidence.  Therefore, the Board is 
satisfied that VA has complied with its duty to assist the 
veteran in the development of the facts pertinent to this 
claim.

The record also reflects that the originating agency 
adjudicated the veteran's claim following the provision of 
the required notice and the completion of all indicated 
development of the record.  There is no indication in the 
record or reason to believe that the ultimate decision of the 
originating agency on the merits of the claim would have been 
different had complete VCAA notice been provided at an 
earlier time.

As the Board is denying this claim, no additional disability 
rating or effective date will be assigned, so there can be no 
possibility of any prejudice to the appellant under the 
holding in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  For the above reasons, it is not prejudicial to the 
appellant for the Board to proceed to finally decide the 
issues discussed in this decision.  See Conway v. Principi, 
353 F.3d 1369 (Fed. Cir. 2004); Quartuccio, 16 Vet. App. 183; 
Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 
4 Vet. App. 384 (1993); see also 38 C.F.R. § 20.1102 (2006) 
(harmless error).

The record before the Board contains post-service medical 
records which will be addressed as pertinent, particularly, 
the veteran's VA treatment records, private treatment 
records, and report of VA examination.  Although the Board 
has an obligation to provide reasons and bases supporting 
this decision, there is no need to discuss in detail the 
extensive evidence submitted by the veteran or on his behalf.  
The Board will summarize the relevant evidence where 
appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows or fails to show on 
each of his claims.  Dela Cruz v. Principi, 15 Vet. App. 143, 
148-49 (2001) (a discussion of all evidence by the Board is 
not required when the Board has supported its decision with 
thorough reasons and bases regarding the relevant evidence).

Historically, the Board notes that the veteran was granted 
service connection for hypertension at a noncompensable level 
by an April 1970 rating decision.  The veteran's rating for 
this disability was increased to a 10 percent evaluation by a 
March 2003 rating decision.  A July 2005 rating decision 
denied the veteran an increased rating for his hypertensive 
vascular disease, and this appeal ensued.  The veteran 
contends that he should be entitled to a higher evaluation 
due to the multiple medications he takes to keep his 
hypertension at a reasonable level.  The Board also points 
out that the veteran currently has a 60 percent evaluation 
for hypertensive heart disease as secondary to hypertensive 
vascular disease.

As noted above, disability ratings are determined by applying 
the criteria set forth in the VA Schedule for Rating 
Disabilities (rating schedule), found in 38 C.F.R. Part 4.  
Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  38 
U.S.C.A. § 1155 (West 2002).  Evaluation of a service-
connected disorder requires a review of the veteran's entire 
medical history regarding that disorder.  38 C.F.R. §§ 4.1, 
4.2 (2006); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
When a reasonable doubt arises regarding the degree of 
disability, such doubt will be resolved in favor of the 
claimant.  38 C.F.R. § 4.3 (2006).  If there is a question as 
to which evaluation to apply to the veteran's disability, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2006).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

The criteria for rating hypertensive vascular disease 
provides that a 10 percent evaluation is warranted where the 
diastolic pressure is predominantly 100 or more, or systolic 
pressure is predominantly 160 or more, and a minimum of 10 
percent is also assigned when continuous medication is shown 
necessary for the control of hypertension and there is a 
history of diastolic blood pressure of predominantly 100 or 
more.  A 20 percent evaluation requires diastolic pressure of 
predominantly 110 or systolic pressure of predominantly 200 
or more.  Where there is a diastolic pressure of 
predominantly 120 or more, a 40 percent evaluation will be 
assigned.  A 60 percent evaluation requires diastolic 
pressure of predominantly 130 or more.  38 C.F.R. § 4.104, 
Diagnostic Code 7101 (2006).

Hypertension or isolated systolic hypertension must be 
confirmed by readings taken two or more times on at least 
three different days.  The term hypertension means that the 
diastolic blood pressure is predominantly 90mm. or greater, 
and isolated systolic hypertension means that the systolic 
blood pressure is predominantly 160mm. or greater with a 
diastolic blood pressure of less than 90mm.  38 C.F.R. § 
4.104, Diagnostic Code 7101 note (1) (2006).

Taking into account all relevant evidence, the Board finds 
that the veteran is not entitled to an increased evaluation 
for his service connected hypertensive vascular disease.   As 
noted above, a 20 percent evaluation requires diastolic 
pressure predominantly 110 or more, or; systolic pressure 
predominantly 200 or more.  However, the veteran has never at 
any time during this appeal had a diastolic pressure of 110 
or a systolic pressure of 200.  Reviewing all the veteran's 
treatment records, that the veteran has never at any time 
during the course of this appeal been found to have a 
diastolic blood pressure higher than 90, or a systolic 
pressure greater than 160.  The veteran's blood pressure has 
been in the range of a diastolic pressure between 90 and 54, 
and a systolic pressure between 160 and 95.  The report of 
the veteran's VA examination dated June 2005 noted blood 
pressure readings of 134/76, 152/68, and 160/74, and also 
indicated that the veteran was on medication for control of 
his hypertension.  As the evidence of record does not show 
diastolic pressure predominantly 110 or more, or; systolic 
pressure predominantly 200 or more, the criteria for an 
evaluation in excess of 10 percent for the veteran's service 
connected hypertensive vascular disease have not been met.  
Therefore, the Board finds that the preponderance of the 
evidence of record is against a grant of increased rating for 
the veteran's service connected hypertension.  

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt doctrine does not apply, and an 
increased rating must be denied.  38 U.S.C.A. 
§ 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App 49, 
55-57 (1990).


	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to an increased evaluation for hypertension, 
currently evaluated as 10 percent disabling, is denied.




____________________________________________
M. E. LARKIN 
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


